


Exhibit 10.7

 

Schedule of the Owners of Company-Managed Texas Roadhouse Restaurants and the

Interests Held by Directors, Executive Officers and 5% Stockholders Who Are
Parties to

Limited Partnership Agreements and Operating Agreements

 

As of December 29, 2009

 

Entity Name

 

Restaurant Location

 

Percentage of
Holdings’ Interest

 

Actual Management Fee
Charged

 

Percentage Owned by
Executive Officers,
Directors & 5%
Stockholders

 

 

 

 

 

 

 

 

 

 

 

Roadhouse of Longmont, LLC

 

Longmont, CO

 

5

%

0.5

%

47.5

%

 

 

 

 

 

 

 

 

 

 

Texas Roadhouse of Hiram, LLC

 

Hiram, GA

 

10

%

—

 

—

 

 

 

 

 

 

 

 

 

 

 

Texas Roadhouse of Marietta, LLC

 

Marietta, GA

 

10

%

2.0

%

—

 

 

 

 

 

 

 

 

 

 

 

Roadhouse of Wichita, LLC

 

Wichita, KS

 

5

%

0.5

%

55.1

%

 

 

 

 

 

 

 

 

 

 

Roadhouse of Bossier City, LLC

 

Bossier City, LA

 

5

%

0.5

%

65

%

 

 

 

 

 

 

 

 

 

 

Texas Roadhouse of Everett, LLC

 

Everett, MA

 

5

%

0.5

%

50

%

 

 

 

 

 

 

 

 

 

 

Texas Roadhouse of Billings, LLC

 

Billings, MT

 

5

%

0.5

%

57

%

 

 

 

 

 

 

 

 

 

 

Roadhouse of Omaha, LLC

 

Omaha, NE

 

5.49

%

0.5

%

79.67

%

 

 

 

 

 

 

 

 

 

 

Roadhouse of Fargo, LLC

 

Fargo, ND

 

5.05

%

0.5

%

88.89

%

 

 

 

 

 

 

 

 

 

 

Roadhouse of Montgomeryville, LLC

 

Montgomeryville, PA

 

7.5

%

1.75

%

—

 

 

 

 

 

 

 

 

 

 

 

Roadhouse of Memphis, LLC

 

Memphis, TN

 

10

%

—

 

—

 

 

 

 

 

 

 

 

 

 

 

Texas Roadhouse of Brownsville, Ltd.

 

Brownsville, TX

 

5.09

%

0.5

%

91.84

%

 

 

 

 

 

 

 

 

 

 

Roadhouse of McKinney, Ltd.

 

McKinney, TX

 

5

%

0.5

%

62

%

 

 

 

 

 

 

 

 

 

 

Texas Roadhouse of Port Arthur, Ltd.

 

Port Arthur, TX

 

5

%

0.5

%

91.5

%

 

 

 

 

 

 

 

 

 

 

Roadhouse of Temple, Ltd.

 

Temple, TX

 

5

%

0.5

%

77

%

 

 

 

 

 

 

 

 

 

 

Roadhouse of New Berlin, LLC

 

New Berlin, WI

 

5

%

0.5

%

62

%

 

--------------------------------------------------------------------------------
